—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered January 6, 1998, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant did not move to withdraw his plea, or to vacate the judgment of conviction, he has failed, as a matter of law, to preserve for appellate review his claim regarding the sufficiency of the plea (see, People v Lopez, 71 NY2d 662, 665; People v Claudio, 64 NY2d 858; People v Clark, 254 AD2d 299).
The plea of guilty was entered into knowingly, voluntarily, and intelligently, and with a full understanding of the consequences (see, People v Lopez, supra; People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067). Furthermore, there is no evidence to substantiate the defendant’s contention that he failed to understand the criminal proceedings due to his alleged incompetency or mental deficiency (see, People v Hart, 205 AD2d 943; People v Miranda, 125 AD2d 418; People v Boutot, 89 AD2d 1027). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.